         Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ERICH DANNU,                                      :    Civil No. 1:20-CV-01491
                                                  :
                 Petitioner,                      :
                                                  :
                 v.                               :
                                                  :
ICE, et al.,                                      :
                                                  :
                 Respondents.                     :    Judge Jennifer P. Wilson
                                      MEMORANDUM
         This is an immigration habeas corpus case under 28 U.S.C. § 2241 in which

Petitioner Erich Dannu (“Dannu”) seeks habeas corpus relief based on the length

of his detention and the risks posed by COVID-19. Dannu additionally seeks a

stay of his removal from the United States. For the reasons that follow, the court

denies the petition for writ of habeas corpus without prejudice to the extent that it

is based on the length of Dannu’s detention and the risks posed by COVID-19.

The court also denies the request to stay Dannu’s removal from the United States,

as this court does not have the power to grant such relief.

                        BACKGROUND AND PROCEDURAL HISTORY

         Dannu is a native and citizen of Indonesia who legally entered the United

States as an exchange visitor on March 2, 2005. (Doc. 9, p. 7.)1 Dannu’s status

was changed to legal permanent resident on August 2, 2007. (Id.)



1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                     1
     Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 2 of 11




      On May 23, 2011, Dannu was convicted in the Allegheny County Court of

Common Pleas of aggravated assault, possession of a firearm with an altered

manufacturer’s number, and manufacture, delivery, or possession with intent to

manufacture or deliver marijuana. (Id. at 8.) He was sentenced to 4–8 years

imprisonment. (Id.) While Dannu was serving his state sentence at SCI Camp

Hill, United States Immigration and Customs Enforcement (“ICE”) issued him a

notice to appear on October 24, 2011, charging him as removable from the United

States pursuant to various sections of the Immigration and Nationality Act. (Id.)

      On May 7, 2018, an Immigration Judge (“IJ”) ordered Dannu to be removed

from the United States. (Id. at 9.) Dannu was subsequently taken into ICE custody

on July 16, 2019, following his release from state custody. (Id. at 9.) Dannu

appealed the IJ’s order to the Board of Immigration Appeals (“BIA”), which

dismissed the appeal on November 29, 2019. (Id.) Dannu filed a petition for

review of the BIA’s decision with the United States Court of Appeals on February

14, 2020, but the court dismissed his appeal on February 27, 2020. (Id.) The

government has made several attempts to remove Dannu from the United States

since his removal order was finalized. (Id. at 10.) To date, however, Dannu has

not been removed from the country, and he remains detained in York County

Prison.



                                         2
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 3 of 11




      Dannu filed the petition that initiated this case on August 20, 2020. (Doc.

1.) Dannu seeks habeas relief based on both the duration of his confinement and

the risks posed by COVID-19. (Id.) He asserts that he is at “very high risk” with

respect to COVID-19 because he has “asthma, seizures, high blood pressure, back

problems” and because he is allergic to “pollen and dust” which can trigger his

asthma. (Id. at 7.)

      Respondents responded to the petition on October 13, 2020. (Doc. 9.)

Dannu then filed supplements to his petition on November 10, 2020, December 28,

2020, and February 23, 2021. (Docs. 11–13.) Dannu’s supplements provide

relevant information as to both his length of detention and COVID-19 claims.

Specifically, Dannu represents in the November 10, 2020 supplement that he tested

positive for COVID-19 in September 2020. (Doc. 11.) In the February 23, 2021

supplement, Dannu represents that the government attempted to remove him to

Indonesia on January 29, 2021, but that the removal failed because the travel

documents that would have allowed Dannu to travel to Indonesia had expired.

(Doc. 13.)

      Upon receiving Dannu’s February 23, 2021 supplement, the court ordered

Respondents to file a report on the status of the government’s efforts to remove

Dannu from the country. (Doc. 14.) Respondents timely responded on March 9,



                                         3
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 4 of 11




2021, providing the court-ordered status report as well as a declaration from ICE

Deportation Officer Eric Barnett (“Barnett”). (Docs. 15, 15-1.)

      According to the Barnett declaration, ICE’s efforts to remove Dannu began

on August 2, 2019, when a travel document request package was forwarded to the

Indonesian Embassy on Dannu’s behalf. (Doc. 15-1, ¶ 8.) Dannu was then

interviewed by a member of the Indonesian Consulate on December 23, 2019, after

which the Indonesian government issued travel documents to Dannu that remained

valid through January 2021. (Id. ¶¶ 9–10.) Dannu was scheduled for an escorted

removal to Indonesia on March 19, 2020, but the removal had to be postponed due

to COVID-19 travel restrictions. (Id. ¶ 12.) Dannu was then scheduled for an

unescorted removal to Indonesia on October 7, 2020, but that removal was

canceled after officials realized that it would require an extended unsupervised

layover in Japan. (Id. ¶ 13.)

      On December 30, 2020, the Indonesian government reported to ICE that a

travel ban had been enacted for all non-Indonesian citizens, which prevented ICE

from conducting an escorted removal. (Id. ¶ 14.) Dannu was accordingly

scheduled for an unescorted removal to Indonesia on January 27, 2021. (Id. ¶ 15.)

Dannu’s flight was scheduled to depart from Newark, New Jersey and fly to

Jakarta, Indonesia, with a layover in Narita, Japan. (Id. ¶ 15.) On January 26,

2021, however, the flight was canceled. (Id.)
                                         4
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 5 of 11




      Dannu was scheduled for another unescorted removal on January 29, 2021,

and was escorted from Philadelphia to Los Angeles, California for that purpose on

that date. (Id. ¶ 16.) The flight was scheduled on Singapore Airlines from Los

Angeles International Airport, but Singapore Airlines did not allow Dannu on to

the flight without an ICE escort. (Id.) ICE could not comply with this requirement

given the Indonesian government’s travel restriction. (Id.)

      On February 4, 2021, ICE forwarded a new travel document request to the

Indonesian government on Dannu’s behalf. (Id. ¶ 17.) New travel documents are

expected to be issued soon, with the Indonesian Consulate indicating that they may

be issued within a week. (Id.) ICE expects to make travel arrangements for

Dannu’s removal to Indonesia shortly after his new travel documents are issued.

(Id. ¶¶ 18–19.)

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                               STANDARD OF REVIEW

      A United States district court may issue a writ of habeas corpus when a

petitioner “is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2241(c)(3).
                                           5
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 6 of 11




                                     DISCUSSION

      A. Dannu’s COVID-19 Claim Is Denied Without Prejudice

      The court will first address Dannu’s COVID-19 claim, which arises under

the Due Process Clause of the Fifth Amendment. A civil immigration detainee is

entitled to the same due process protections as a pretrial detainee under the Fifth

Amendment. Hope v. Warden York Cty. Prison, 972 F.3d 310, 325 (3d Cir. 2020)

(citing E.D. v. Sharkey, 928 F.3d 299, 306–07 (3d Cir. 2019)). Habeas corpus

cases in which a civil immigration detainee alleges a violation of his Fifth

Amendment rights arising from COVID-19 are generally based on two “separate

but related theories”: first, that the petitioner’s risk of exposure to COVID-19

amounts to punishment, and second, that the detention facility’s COVID-19

policies amount to deliberate indifference to a serious medical need. Id.

      Under either theory, a court considering whether a petitioner is entitled to

habeas corpus relief based on COVID-19 should consider “(1) whether the

petitioner has been diagnosed with COVID-19 or is experiencing symptoms

consistent with the disease; (2) whether the petitioner is among the group of

individuals that is at higher risk of contracting COVID-19; (3) whether the

petitioner has been directly exposed to COVID-19; (4) the physical space in which

the petitioner is detained, and how that physical space affects his risk of

contracting COVID-19; (5) the efforts that the prison has made to prevent or
                                           6
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 7 of 11




mitigate the harm caused by COVID-19; and (6) any other relevant factors.”

Saillant v. Hoover, 454 F. Supp. 3d 465, 471 (M.D. Pa. 2020). “It is not enough

for a petitioner to allege that he is detained and presented with a risk of contracting

COVID-19 that is common to all prisoners. Rather, the petitioner must make an

individualized showing that he is entitled to habeas corpus relief when considering

the above factors.” Id. (citing Verma v. Doll, No. 4:20-CV-00014, 2020 WL

1814149, at *5–7 (M.D. Pa. Apr. 9, 2020)).

      The analysis is altered, where, as here, a petitioner has already contracted

COVID-19, as the adequacy of the detention facility’s prevention efforts is no

longer relevant to the court’s analysis of whether relief should issue. Camacho

Lopez v. Lowe, 452 F. Supp. 3d 150, 160–61 (M.D. Pa. 2020). Once a petitioner

has contracted COVID-19, the focus of the analysis is whether the detention

facility has adequately treated the petitioner’s condition. Castillo-Perez v. Lowe,

No. 1:20-CV-02271, 2021 WL 229611, at *3 (M.D. Pa. Jan. 22, 2021). Thus, if a

petitioner who has contracted COVID-19 fails to allege inadequate medical care

for his condition, his claim for habeas corpus relief fails. Id.; see also Rojas-

Marchan v. Warden of Clinton Cty. Corr. Facility, No. 3:20-CV-02245, 2021 WL

772724, at *3 (M.D. Pa. Feb. 3, 2021) (finding that petitioner’s claim for habeas

corpus relief failed because “he has not alleged any symptoms at all that he

suffered as a result of contracting COVID-19, nor has he alleged a need for—much
                                           7
     Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 8 of 11




less the denial of—any medical care”), report and recommendation adopted, No.

3:20-CV-02245, 2021 WL 772242, at *1 (M.D. Pa. Feb. 26, 2021).

      In this case, Dannu’s COVID-19 claim fails because he has not alleged that

York County Prison provided inadequate treatment after he tested positive for the

virus. Dannu asserts that he contracted COVID-19 in September 2020, but does

not allege that he suffered symptoms from the virus or that he was denied any

needed medical care for the virus. Absent such allegations, Dannu is not entitled

to habeas corpus relief. See Castillo-Perez, 2021 WL 229611, at *3; Rojas-

Marchan, 2021 WL 772724, at *3. The court will accordingly deny Dannu’s

petition without prejudice to the extent that it is based on COVID-19.

      B. Dannu’s Length of Detention Claim Is Denied Without Prejudice

      The court will next address Dannu’s argument that he is entitled to a writ of

habeas corpus because his detention has become unreasonably prolonged. Because

Dannu has been ordered removed from the country and has been detained for more

than ninety days pursuant to his removal order, his detention is governed by 8

U.S.C. § 1231(a)(6). Under that statute, a detainee may be detained beyond the 90-

day removal period set forth in 8 U.S.C. § 1231(a)(1)(A) if he “has been

determined by the Attorney General to be a risk to the community or unlikely to

comply with the order of removal.” 8 U.S.C. § 1231(a)(6).



                                         8
      Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 9 of 11




      Although § 1231(a)(6) does not contain any explicit limit on the amount of

time that a detainee may be detained after his final removal order, the Supreme

Court has recognized that detention under § 1231(a)(6) may become unlawful

when it continues beyond “a period reasonably necessary to secure [the detainee’s]

removal.” Zadvydas v. Davis, 533 U.S. 678, 699 (2001). In Zadvydas, the Court

recognized that detention for up to six months after a final removal order is

presumptively reasonable. Id. at 701. “After this 6–month period, once the alien

provides good reason to believe that there is no significant likelihood of removal in

the reasonably foreseeable future, the Government must respond with evidence

sufficient to rebut that showing.” Id.

      The Third Circuit has also recognized this presumption, noting that

individuals “detained under § 1231(a)(6) are only entitled to a bond hearing after

prolonged detention,” which means that a detainee “is generally entitled to a bond

hearing after six months (i.e., 180 days) of custody.” Guerrero-Sanchez v. Warden

York Cty., 905 F.3d 208, 225–26 (3d Cir. 2018) (emphasis in original). A court

considering whether a detainee’s detention has become prolonged should weigh

three factors:

      First, the private interest that will be affected by the official action;
      second, the risk of an erroneous deprivation of such interest through the
      procedures used, and the probable value, if any, of additional or
      substitute procedural safeguards; and finally, the Government’s
      interest, including the function involved and the fiscal and
                                          9
     Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 10 of 11




      administrative burdens that the additional or substitute procedural
      requirement would entail.

Id. at 225 (quoting Mathews v. Eldridge, 424 U.S. 319, 355 (1976)).

      In this case, Dannu’s claim for habeas corpus relief fails because there is a

significant likelihood that he will be removed from the country in the reasonably

foreseeable future. Zadvydas, 533 U.S. at 701. The Barnett declaration shows that

ICE has made numerous attempts to remove Dannu from the country, most

recently in January 2021, but that those removal efforts have failed due to

extraneous factors that were largely out of ICE’s control. (See Doc. 15-1.) The

Barnett declaration also shows that ICE has recently requested new travel

documents from the Indonesian government, that it expects to receive those travel

documents in the near future—possibly within a week—and that it intends to

arrange for Dannu’s removal as soon as the travel documents are received. (Id. ¶¶

17–19.) These assertions appear to be credible in light of the extensive efforts that

ICE has already made to remove Dannu from the country. Accordingly, there

appears to be a significant likelihood of removal in the reasonably foreseeable

future, and the court will therefore deny Dannu’s length of detention claim without

prejudice to Dannu’s right to renew the petition if his detention becomes

unreasonable in the future. See Zadvydas, 533 U.S. at 701 (noting that detainee

seeking habeas corpus relief must provide “good reason to believe that there is no

                                         10
     Case 1:20-cv-01491-JPW-PT Document 16 Filed 03/10/21 Page 11 of 11




significant likelihood of removal in the reasonably foreseeable future” in order to

establish that his detention has become unreasonably prolonged).

      C. This Court Does Not Have Jurisdiction to Stay Dannu’s Removal

      Finally, the court will address Dannu’s request that the court stay his

removal from the United States. (See Doc. 1, p. 7.) This court does not have

jurisdiction to stay Dannu’s removal. Tazu v. Att’y Gen. of U.S., 975 F.3d 292, 294

(3d Cir. 2020). Accordingly, this portion of Dannu’s petition is denied without

prejudice to his right to pursue relief before the appropriate court of appeals.

                                    CONCLUSION

      For the foregoing reasons, Dannu’s petition for writ of habeas corpus is

denied without prejudice. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: March 10, 2021




                                          11
